IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 1, 2009
                                     No. 09-50276
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ROBERTO LOPEZ-GARCIA, also known as Robert Lopez,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:02-CR-624-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Roberto Lopez-Garcia appeals the 24-month sentence
he received following the revocation of his supervised release. Lopez-Garcia
contends that his sentence, which exceeded the applicable guidelines range of 12
to 18 months, is greater than necessary to achieve Congress’s sentencing goals
because it overstates the severity of his violation.
       We disagree. The sentence imposed falls within the two-year statutory
maximum authorized on revocation, and Lopez-Garcia has identified no evidence

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 09-50276

to support his claim that the sentence is unreasonable or plainly unreasonable.
See United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005); see also 8 U.S.C.
§ 1326(a), (b)(2), 3559(a)(2), 3583(e)(3).
AFFIRMED.




                                         2